    Case 1:20-mj-02105-JHR Document 1 Filed 12/28/20 Page 1 of 6




                                               0-




December 28, 2020


       Albuquerque, NM                Jerry H. Ritter U.S. Magistrate Judge
Case 1:20-mj-02105-JHR Document 1 Filed 12/28/20 Page 2 of 6
Case 1:20-mj-02105-JHR Document 1 Filed 12/28/20 Page 3 of 6
Case 1:20-mj-02105-JHR Document 1 Filed 12/28/20 Page 4 of 6
Case 1:20-mj-02105-JHR Document 1 Filed 12/28/20 Page 5 of 6
Case 1:20-mj-02105-JHR Document 1 Filed 12/28/20 Page 6 of 6
